STATE OF LOUISIANA
v.
BRANDON DEVON ANDERS
No. KA08-730.
Court of Appeals of Louisiana, Third Circuit.
July 30, 2008.
JAMES PATRICK LEMOINE, District Attorney, Counsel for Appellee: State of Louisiana.
JANET DUNN MALBROUGH, Attorney at Law, Counsel for Appellant: Brandon Devon Anders.
Court composed of THIBODEAUX, Chief Judge, COOKS, and SAUNDERS, Judges.
SAUNDERS, Judge.
A review of the record in this matter reveals that the Defendant, Brandon Devon Anders, pled guilty to possession of CDS, Schedule IV, a violation of La.R.S. 40:969, on November 2, 2006, and was sentenced to serve five years at hard labor, all of which were suspended, and he was placed on five years supervised probation.
The Defendant's probation was revoked on February 21, 2008, and he was ordered to serve the original sentence of five years at hard labor. On March 12, 2008, the Defendant filed a Motion and Order of Appeal seeking review of his probation revocation. The motion was granted on March 13, 2008.
On June 16, 2008, this court issued a rule to show why the appeal in this case should not be dismissed as the judgment at issue is not appealable. The Defendant failed to submit a response to the rule to show cause.
We find that the judgment at issue herein is not appealable pursuant to La.Code Crim.P. arts. 912 and 912.1. Therefore, the appeal in the above-captioned case is hereby dismissed. The Defendant is hereby permitted to file a proper application for supervisory writs, in compliance with Uniform Rules  Courts of Appeal, Rule 4-3, within thirty days from the date of this decision. The Defendant is not required to file a notice of intent to seek writs nor obtain an order setting a return date pursuant to Uniform Rules  Courts of Appeal, Rule 4-3, as we hereby construe the motion for appeal as a notice of intent to seek a supervisory writ.
APPEAL DISMISSED. DEFENDANT IS PERMITTED TO FILE AN APPLICATION FOR SUPERVISORY WRITS WITHIN THIRTY DAYS FROM THE DATE OF THIS DECISION.